 1   R. Joseph Trojan, CA Bar No. 137,067         Jeffrey D. Wexler (SBN132256)
     trojan@trojanlawoffices.com                  PILLSBURY WINTHROP SHAW
 2   Dylan C. Dang, CA Bar No. 223,455            PITTMAN LLP
     dang@trojanlawoffices.com                    725 South Figueroa Street, Suite 2800
 3   Francis Wong, CA Bar No. 284,946             Los Angeles, CA 90017-5406
     wong@trojanlawoffices.com                    Telephone: 213.488.7129
 4   TROJAN LAW OFFICES                           Facsimile: 213.608.1946
     9250 Wilshire Blvd., Suite 325               jeffrey.wexler@pillsburylaw.com
 5   Beverly Hills, CA 90212
     Telephone: 310-777-8399                      Andrew M. Ollis (pro hac vice)
 6   Facsimile: 310-691-1086                      Frank J. West (pro hac vice)
                                                  Lisa M. Mandrusiak (pro hac vice)
 7   Attorneys for Defendants                     OBLON MCCLELLAND MAIER &
     and Counterclaimants JY                      NEUSTADT, LLP
 8   Designs and Creations, Inc.                  1940 Duke Street
     and California Marketing                     Alexandria, VA 22314
 9   Associates, Inc.                             Telephone: 703-413-3000
                                                  Facsimile: 703-413-2220
10                                                aollis@oblon.com
                                                  fwest@oblon.com
11                                                lmandrusiak@oblon.com
12                                                Attorneys for Plaintiff and
                                                  Counterdefendant Buyer’s Direct, Inc.
13

14
                          UNITED STATES DISTRICT COURT
15
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                   WESTERN DIVISION
17

18   BUYER’S DIRECT, INC., a North           Case No. 2:18-cv-06684-GW-MRWx
     Carolina corporation,
19                                           STIPULATED PROTECTIVE ORDER
                 Plaintiff,
20                                           DISCOVERY MATTER
                              v.
21                                           Hon. Michael R. Wilner
     JY DESIGNS AND CREATIONS,
22   INC., a California corporation; and
     CALIFORNIA MARKETING
23   ASSOCIATES, INC., a California
     corporation,
24
                 Defendants.
25

26

27

28
                                            -1-
 1         Good Cause Statement:
 2         Plaintiff and Counterdefendant Buyer’s Direct, Inc. (“Plaintiff”) and
 3   Defendants and Counterclaimants JY Designs and Creations and its distributor,
 4   California Marketing Associates, Inc., (collectively, “Defendants,” and collectively,
 5   with Plaintiff, the “Parties”) are involved in the manufacture, importation, sale, offer
 6   to sell and/or distribution of foot coverings to retail outlets, including internet-based
 7   outlets. In this lawsuit, Plaintiff alleges that it is the owner of a design patent and
 8   trade dress for certain foot coverings and that Defendants are committing, among
 9   other things, patent and trade dress infringement by importing, using, marketing,
10   selling, and/or offering to sell certain foot coverings. Defendants deny these claims.
11         The Parties expect that discovery in this case will include commercially
12   sensitive information, such as product designs, sales figures, expenses, pricing,
13   customer information, marketing plans, and future commercial plans. The Parties
14   believe they would be harmed if this information was publicly disclosed. Further,
15   for the most sensitive information, the Parties do not want to give each other access
16   to such information, as it could give the adverse party a competitive advantage.
17         Thus, and based on the request of the Parties, and good cause being found, the
18   Court ORDERS as follows:
19         1.     Any party to this litigation or any third party shall have the right to
20   designate as “Confidential Material” and subject to this Order any information,
21   document, or thing, or portion of any document or thing, that (a) contains
22   competitively sensitive technical, marketing, financial, sales or other confidential
23   business information, (b) contains private or confidential personal information,
24   (c) contains information received in confidence from third parties, or (d) the
25   producing party otherwise believes in good faith to be entitled to protection under
26   Fed. R. Civ. P. 26(c)(1)(G) (“Confidential Material”). Any party or third party
27

28

                                                 -2-
 1   covered by this Order that produces or discloses any Confidential Material shall
 2   mark it with the following or a substantially similar legend: “CONFIDENTIAL.”
 3         2.     Any party to this litigation or any third party shall have the right to
 4   designate as “Attorneys’ Eyes Only Material” and subject to this Order any
 5   information, document, or thing, or portion of any document or thing, that the
 6   designating party reasonably believes is among that considered to be most sensitive
 7   by the party, including but not limited to trade secrets, pricing information, future
 8   marketing plans, and other highly sensitive business or personal information, the
 9   disclosure of which is highly likely to cause significant harm to an individual or to
10   the business or competitive position of the designating party (“Attorneys’ Eyes Only
11   Material”). Any party to this litigation or third party covered by this Order that
12   produces or discloses any Attorneys’ Eyes Only Material shall mark the same with
13   the following, or a substantially similar, legend: “HIGHLY CONFIDENTIAL -
14   ATTORNEYS’ EYES ONLY.”
15         3.     Any Confidential Material or Attorneys’ Eyes Only Material produced
16   in a non-paper medium (e.g., videotape, audiotape, computer disc) may be so
17   designated by labeling the outside of such non-paper medium, as appropriate, with
18   the following, or a substantially similar, legend: “CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” In the event a receiving party
20   generates any electronic copy, hard copy, transcription, or printout from any such
21   designated non-paper medium, that party, and all persons subject to this Order, must
22   treat each copy as the original was designated and label it in a manner consistent
23   with this Order.
24         4.     All designations of Confidential Material and Attorneys’ Eyes Only
25   Material shall be made in good faith and in accordance with Fed. R. Civ. P.
26   26(c)(1)(G). The parties will use reasonable care to avoid designating as
27   Confidential Material or Attorneys’ Eyes Only Material documents or information
28

                                                -3-
 1   that does not need to be designated as such. To the extent possible or reasonably
 2   practicable, the designating party must designate for protection only those parts of
 3   material, documents, items, or oral or written communications that qualify so that
 4   other portions of the material, documents, items, or communications for which
 5   protection is not warranted are not swept unjustifiably within the ambit of this Order.
 6   Mass, indiscriminate, or routinized designations are prohibited. Designations that
 7   are shown to be clearly unjustified or that have been made for an improper purpose
 8   (e.g., to unnecessarily encumber the case development process or to impose
 9   unnecessary expenses and burdens on other parties) may expose the designating
10   party to sanctions. If it comes to a designating party’s attention that information or
11   items that it designated for protection do not qualify for protection, that designating
12   party must promptly notice all other parties that it is withdrawing the inapplicable
13   designation.
14         5.       All Confidential Material and Attorneys’ Eyes Only Material shall be
15   used by the receiving party solely for purposes of the prosecution or defense of this
16   action, shall not be used by the receiving party for any business, commercial,
17   competitive, personal or other purpose, and shall not be disclosed by the receiving
18   party to anyone other than the persons set forth in paragraphs 6 and 7, unless and
19   until the restrictions under this Order are removed either by written agreement of
20   counsel or Court Order. Counsel may, however, give advice and opinions to his or
21   her client solely relating to this action based on an evaluation of Attorneys’ Eyes
22   Only Material, provided that such advice and opinions shall not reveal the content of
23   such Attorneys’ Eyes Only Material except by prior written agreement of counsel or
24   Court Order.
25         6.       Confidential Material and the contents of Confidential Material may be
26   disclosed only to the following individuals under the following conditions:
27                  a.    Outside counsel retained by the parties for this case;
28

                                                 -4-
 1         b.      Outside (non-party-affiliated) experts or consultants
 2   retained by outside counsel for purposes reasonably related to the scope
 3   of an expert’s work in this case, provided they have signed an
 4   Agreement to be Bound by Protective Order in the form attached hereto
 5   as Exhibit A;
 6         c.      Secretarial, paralegal, clerical, duplicating and data-
 7   processing personnel working under the direct supervision of outside
 8   counsel, in-house counsel, outside experts, or outside consultants
 9   described in paragraphs 6.a and 6.b;
10         d.      The Court, court reporters, and court personnel;
11         e.      Any witness who is shown or examined about any
12   Confidential Material, if it appears that the witness originated, authored
13   or received a copy of it, was involved in the specific subject matter
14   described therein, or is employed by the party who produced the
15   Confidential Material, or if the producing party consents to such
16   disclosure;
17         f.      Vendors retained by or for the parties to assist with respect
18   to pretrial discovery, trial, or hearings, including but not limited to court
19   reporters, litigation support personnel, jury consultants, mock jurors
20   who sign Exhibit A, persons preparing demonstrative and audiovisual
21   aids for use in court, in depositions, or mock jury sessions, as well as
22   their staff, stenographic, and clerical employees whose duties and
23   responsibilities require access to such materials;
24         g.      The Parties, their executives, officers, directors, managers,
25   and employees with whom outside counsel of record find it necessary to
26   consult, in the discretion of such counsel and in good faith, in preparing
27

28

                                          -5-
 1         the action for trial or settlement and who have been made aware of this
 2         Order and have agreed to abide by its terms; and
 3               h.       As ordered by the Court or agreed to by the Parties.
 4         7.    Material designated as Attorneys’ Eyes Only Material may be disclosed
 5   only to the following individuals under the following conditions:
 6               a.       Outside counsel retained by the parties for this case;
 7               b.       Outside (non-party-affiliated and not a former or current
 8         employee of any party) experts or consultants retained by outside
 9         counsel for purposes reasonably related to the scope of an expert’s work
10         in this case, provided they have signed an Agreement to be Bound by
11         Protective Order in the form attached hereto as Exhibit A;
12               c.       Secretarial, paralegal, clerical, duplicating and data-
13         processing personnel working under the direct supervision of outside
14         counsel, outside experts, or outside consultants described in paragraphs
15         7.a and 7.b;
16               d.       The Court, court reporters, and court personnel;
17               e.       Any witness who is shown or examined about any
18         Attorneys’ Eyes Only Material, if it appears that the witness originated,
19         authored or received a copy of it, was involved in the specific subject
20         matter described therein, or is employed by the party who produced the
21         Attorneys’ Eyes Only Material, or if the producing party consents to
22         such disclosure;
23               f.       Vendors retained by or for the parties to assist with respect
24         to pretrial discovery, trial, or hearings, including but not limited to court
25         reporters, litigation support personnel, persons preparing demonstrative
26         and audiovisual aids for use in court, in depositions, as well as their
27

28

                                                 -6-
 1          staff, stenographic, and clerical employees whose duties and
 2          responsibilities require access to such materials;
 3                 g.     As ordered by the Court or agreed to by the Parties.
 4          8.     Confidential Material and Attorneys’ Eyes Only Material shall be used
 5   only by individuals permitted access to it under paragraphs 6 or 7. Confidential
 6   Material and Attorneys’ Eyes Only Material, copies thereof, and the information
 7   contained therein, shall not be disclosed in any manner to any other individual until
 8   and unless (a) outside counsel for the party asserting confidentiality consents to the
 9   disclosure or waives the claim of confidentiality, or (b) the Court orders the
10   disclosure.
11          9.     With respect to depositions during which there has been a general
12   designation of testimony as Confidential Material or Attorneys’ Eyes Only Material,
13   the party or third party designating the testimony as Confidential Material or
14   Attorneys’ Eyes Only Material shall have until thirty (30) days after receipt of the
15   deposition transcript within which to inform all parties the specific portions of the
16   transcript that are to be designated as Confidential Material or Attorneys’ Eyes Only
17   Material, which period may be extended by agreement of the parties. Failure to
18   make a specific designation during this period will be construed as the withdrawing
19   of the general confidentiality designation. During the 30-day period, the entire
20   deposition will be treated pursuant to the general designation, unless otherwise
21   agreed to by the party or third party making the general designation. This paragraph
22   shall not apply if only specific portions of the deposition transcript were designated
23   in the first instance.
24          10.    Each person who signs the Agreement to be Bound by Protective Order
25   attached hereto as Exhibit A shall be subject to the jurisdiction of this Court for
26   purposes of any proceedings relating to compliance with or violation of this Order.
27

28

                                                -7-
 1         11.       The recipient of any Confidential Material or Attorneys’ Eyes Only
 2   Material subject to this Order shall maintain that material in a secure location and
 3   exercise at all times due and proper care to ensure the continued confidentiality of
 4   the material.
 5         12.       A party shall not be obligated to challenge the propriety of a
 6   Confidential Material or Attorneys’ Eyes Only Material designation at the time
 7   made, and failure to do so shall not preclude a subsequent challenge thereto at any
 8   time during this litigation. If counsel for a party receiving documents or information
 9   in discovery in this case objects to the designation of any of them as Confidential
10   Material or Attorneys’ Eyes Only Material, the following procedures shall apply:
11                   a.    Counsel for the objecting party shall serve on the
12         designating party or third party a written objection to such designation,
13         which shall describe with particularity the documents or information in
14         question and state the grounds for objection. Counsel for the
15         designating party or third party shall respond in writing to the objection
16         within ten (10) days (or such later date as may be agreed to by counsel),
17         and state with particularity the grounds for asserting that the document
18         or information is Confidential Material or Attorneys’ Eyes Only
19         Material. If no timely written response is made to the objection, the
20         challenged designation will be deemed withdrawn. If the designating
21         party or third party makes a timely response to such objection asserting
22         the propriety of the designation, and the objecting party wishes to
23         maintain its objection, the parties shall then follow Local Rule 37-1, or
24         any alternate discovery resolution procedures put in place by the Court,
25         to resolve the dispute. Pending resolution of the dispute, the document
26         or information that is the subject of the filing shall be treated as
27         originally designated.
28

                                                  -8-
 1         13.    Documents containing Confidential Material or Attorneys’ Eyes Only
 2   Material shall not be filed with the Court except as necessary. Any such filings will
 3   be made in good faith and not solely for an improper purpose such as harming,
 4   harassing or embarrassing another party. All requests to seal documents filed with
 5   the Court shall comply with Local Rule 79-5.1 and the Court’s procedures.
 6         14.    If the need arises during a hearing to disclose publicly Confidential
 7   Material or Attorneys’ Eyes Only Material, the party seeking to make such
 8   disclosure shall attempt to provide the other party prior notice, if feasible, to discuss
 9   how best to handle the disclosure.
10         15.    This Order does not govern trial. Prior to the trial, the parties shall meet
11   and confer to discuss how to handle Confidential Material and Attorneys’ Eyes Only
12   Material, and may seek additional relief from the Court.
13         16.    The inadvertent disclosure of Confidential Material or Attorneys’ Eyes
14   Only Material, regardless of whether it was so designated at the time of disclosure,
15   shall not be deemed a waiver of confidentiality, either as to the specific material
16   disclosed or as to any other material or information concerning the same or related
17   subject matter. The inadvertent disclosure may be rectified by written notification,
18   to counsel for all parties to whom the material was disclosed and within a reasonable
19   time after disclosure, that the material should have been designated as Confidential
20   Material or Attorneys’ Eyes Only Material. The written notification shall constitute
21   a designation of the material as Confidential Material or Attorneys’ Eyes Only
22   Material under this Order.
23         17.    When the inadvertent disclosure of any information, document or thing
24   subject to attorney-client, another privilege, or work-product immunity, is discovered
25   by the producing party and brought to the attention of the receiving party, the
26   receiving party’s treatment of such material shall be in accordance with Fed. R. Civ.
27   P. 26(b)(5)(B). When the receiving party discovers what appears to be the
28

                                                 -9-
 1   inadvertent disclosure by the producing party of any information, document or thing
 2   subject to attorney-client, another privilege, or work-product immunity, the receiving
 3   party shall bring such disclosure to the attention of the producing party. Any
 4   inadvertent disclosure of any information, document or thing subject to attorney-
 5   client, another privilege, or work-product immunity shall not by itself constitute a
 6   waiver by the producing party of any claims of privilege or work-product immunity.
 7   Nothing herein, however, herein restricts the right of the receiving party to challenge
 8   the producing party’s claim of privilege with the Court.
 9         18.    In the event any receiving party having possession, custody or control of
10   any Confidential Material or Attorneys’ Eyes Only Material receives a subpoena,
11   request for production of documents, or other process or order (the “Request”) to
12   produce such material in another, unrelated legal proceeding, the receiving party
13   shall (1) give notice of the Request to counsel for the disclosing party or third party
14   that designated the material as Confidential Material or Attorneys’ Eyes Only
15   Material, (2) provide a copy of the Request to counsel for the disclosing party or
16   third party, and (3) cooperate in all reasonable efforts of the disclosing party or third
17   party to oppose production of the material sought by the Request. The disclosing
18   party or third party making the designation as Confidential Material or Attorneys’
19   Eyes Only Material shall have the burden of defending against the Request. The
20   party receiving the Request shall be entitled to comply with it except to the extent the
21   disclosing party or third party making the Confidential Material or Attorneys’ Eyes
22   Only Material designation obtains an order modifying or quashing the Request.
23         19.    The parties agree that they do not need to place on a privilege log any
24   document covered by the attorney-client privilege, and/or the attorney work product
25   doctrine, so long as the document (a) was prepared by outside counsel for a Party
26   and was not disclosed to any third party, (b) constitutes a communication between a
27   Party and its outside counsel or its in-house counsel and was not disclosed to any
28

                                                -10-
 1   third party, or (c) constitutes a communication between a Party’s outside or in-house
 2   counsel and an expert or consultant retained for this litigation.
 3         20.    Nothing in this Order shall preclude any parties, third parties or their
 4   attorneys from disclosing or using any material or documents from the party’s or
 5   third party’s own files which the party or third party itself has designated as
 6   Confidential Material or Attorneys’ Eyes Only Material. No information that is in
 7   the public domain, or which is already rightfully known by the receiving party, shall
 8   be subject to this Order.
 9         21.    This Order shall not deprive any party of its right to object to discovery
10   by any other party or on any otherwise permissible ground. This Order is being
11   entered without prejudice to the right of any party to move the Court for
12   modification or for relief from any of its terms.
13         22.    This Order shall survive the termination of this action and shall remain
14   in full force and effect unless modified by Court Order or the written stipulation of
15   the parties filed with the Court.
16         23.    Within sixty (60) days of the termination of litigation between the
17   parties, including conclusion of all appeals and the expiration of time to appeal or
18   seek further review, each party or other person or entity subject to the terms hereof
19   shall, if the producing party or third party so requests, (a) assemble and return to the
20   producing party or third party or destroy all original and unmarked copies of
21   documents and things containing Confidential Material and Attorneys’ Eyes Only
22   Material, and (b) destroy all copies of Confidential Material and Attorneys’ Eyes
23   Only Material that contain or constitute attorney work product as well as any noted,
24   excerpts, summaries and digests revealing Confidential Material and Attorneys’ Eyes
25   Only Material; provided, however, that outside counsel may retain one copy of all
26

27

28

                                                -11-
 1   transcripts and pleadings, and any exhibits thereto, as well as electronic copies,
 2   subject to the provisions of this Order.
 3         Good cause being found, IT IS SO ORDERED.
 4

 5   Dated: 12/19/2018
 6                                                        Hon. Michael R. Wilner
                                                          United States Magistrate Judge
 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                -12-
 1                         UNITED STATES DISTRICT COURT
 2
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3
                                    WESTERN DIVISION
 4

 5   BUYER’S DIRECT, INC., a North               Case No. 2:18-cv-06684-GW-MRW
     Carolina corporation,
 6                                               AGREEMENT TO BE BOUND BY
                  Plaintiff,                     PROTECTIVE ORDER
 7
                               v.
 8
     JY DESIGNS AND CREATIONS,
 9   INC., a California corporation; and
     CALIFORNIA MARKETING
10   ASSOCIATES, INC., a California
     corporation,
11
                  Defendants.
12

13

14         I,                                      , declare that:
15         1.     My address is                                                             .
16         2.     My present employer is
17   and the address of my present employment is
18                                    .
19         3.     My present occupation or job description is
20                                                                                  .
21         4.     I have carefully read and understood the provisions of the Protective
22   Order the Court has entered in this case, and I will comply with all of its provisions.
23         5.     I will hold in confidence and not disclose to anyone not authorized by
24   the Protective Order any Confidential Material or Attorneys’ Eyes Only Material
25   disclosed to me, or any summaries, abstracts, indices, descriptions, discussions, or
26   other documents or communications containing or describing Confidential Material
27   or Attorneys’ Eyes Only Material disclosed to me.
28

                                               -13-
 1           6.    I will limit use of Confidential Material and Attorneys’ Eyes Only
 2   Material disclosed to me solely for purposes of this case.
 3           7.    I agree to subject myself to the jurisdiction of this Court for the purpose
 4   of any proceedings relating to compliance with or violation of the Protective Order.
 5           8.    Within sixty (60) days of the final conclusion of the case, I will return
 6   all Confidential Material and Attorneys’ Eyes Only Material and summaries,
 7   abstracts, and indices thereof which come into my possession, and documents or
 8   things which I have prepared relating thereto, to outside counsel for the party who
 9   disclosed the Confidential Material or Attorneys’ Eyes Only Material to me.
10           I declare under penalty of perjury that the foregoing is true and correct.
11

12

13   Date:
14
                                                           [Name]
15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                 -14-
